FILED
                            NOT FOR PUBLICATION                             NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDRE L. REVIS,                                  No. 15-15719

               Plaintiff-Appellant,              D.C. No. 2:12-cv-02751-MCE-
                                                 EFB
 v.

STEVEN MICHAEL ROCHE,                            MEMORANDUM*

               Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Andre L. Revis, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment for defendant Roche

because Revis failed to raise a genuine dispute of material fact as to whether Roche

was deliberately indifferent in providing post-operative care or otherwise

personally participated in the deprivation of his constitutional rights. See id. at

1057 (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health); see also Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he

or she is personally involved in the constitutional deprivation or there is a

“sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      15-15719